Citation Nr: 0302908	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-02 228A	)	DATE
	)
	)


THE ISSUE

Whether a September 1998 decision by the Board of Veterans 
Appeals was clearly and unmistakably erroneous in not 
deciding issues of entitlement to an earlier effective date 
for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002) and entitlement to the 
payment or reimbursement of unauthorized medical expenses.


REPRESENTATION

Moving party represented by:  Antonio E. Bendezu, Attorney at 
Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran, the moving party in this case, served on  active 
duty from December 1955 to September 1958.

In an August 1996 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska 
granted entitlement to compensation benefits in accordance 
with 38 U.S.C.A. § 1151 for tinnitus, vertigo and hearing 
loss in the left ear, effective January 12, 1994.  The RO 
also assigned a 30 percent rating for the tinnitus and 
vertigo and a 10 percent rating for hearing loss, effective 
on the same date.  

In the August 1996 rating decision, the RO also determined 
that the RO did not have jurisdiction to determine whether a 
May 1980 RO decision was clearly and unmistakably erroneous 
in denying entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 because that decision had been subsumed in 
an August 1982 Board of Veterans' Appeals (Board) decision.  

In a January 1997 rating decision the RO granted entitlement 
to compensation benefits for dysthymia, rated as 30 percent 
disabling; denied compensation benefits for an ulcer; and 
denied entitlement to a total rating based on individual 
unemployability.  In a June 1997 rating decision the RO 
granted compensation benefits for a duodenal ulcer and hiatal 
hernia, and rated the impairment as 20 percent disabling.  

The veteran appealed the September 1996, January 1997 and 
June 1997 decisions.  In a September 1998 decision the Board 
denied entitlement to a rating in excess of 10 percent for 
left ear hearing loss; granted a 60 percent rating for 
tinnitus and vertigo; denied entitlement to a rating in 
excess of 30 percent for dysthymia; and denied entitlement to 
a total rating based on individual unemployability.  In the 
introduction to that decision the Board noted that the 
veteran had asserted a claim of clear and unmistakable error 
(CUE) in the May 1980 RO rating action, which had been 
subsumed in the August 1982 Board decision.  The Board in 
essence concluded that the veteran's claim amounted to a 
claim of CUE with respect to the August 1982 Board decision.  
The Board indicated that action as to the Board CUE claim was 
being deferred pending the publication of implementing 
regulations.  The Board also referred the issue of the 
veteran's entitlement to the payment or reimbursement of 
unauthorized medical expenses, which the veteran had raised 
in his pleadings, to the RO for appropriate action, in that 
the claim for reimbursement had not been the subject of a 
decision by the agency of original jurisdiction.

In May 1999, following publication of the regulations 
pertaining to review of Board decisions on the basis of clear 
and unmistakable error, the Board notified the veteran's 
attorney of its intent to adjudicate his claim of clear and 
unmistakable error in the Board's August 1982 decision.  The 
attorney was then given 60 days to submit arguments.  In a 
statement received at the Board in July 1999, however, the 
representative withdrew the veteran's claim of CUE as to the 
August 1982 Board decision.  See 38 C.F.R. § 20.1404(f) 
(2002).

The veteran, through his attorney, has currently raised a 
claim of clear and unmistakable error in the September 1998 
Board decision for not addressing the issues of the veteran's 
entitlement to an earlier effective date for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 and entitlement to 
the payment or reimbursement for unauthorized medical 
expenses.

The veteran's attorney raised nearly identical arguments in 
February 2000 motions submitted to the Board, which was 
interpreted as a motion for reconsideration and a motion to 
vacate its September 1998 decision.  In January 2003,  the 
Board, via a letter signed by a Deputy Vice Chairman, denied 
the attorney's motion to vacate the September 1998 decision 
on the basis that the legal criteria for vacating the 
decision were not met.  The Board also denied the attorney's 
motion to reconsider the September 1998 by finding that there 
was no obvious error in fact or law regarding the decision.  
The CUE motion has been docketed and assigned to the 
undersigned Board member for adjudication. 


FINDINGS OF FACT

1.  At the time of the Board's September 1998 decision, an 
appeal as to the issues of the veteran's entitlement to an 
earlier effective date for the award of compensation benefits 
pursuant to 38 U.S.C.A. § 1151 and entitlement to the payment 
or reimbursement of unauthorized medical expenses had not 
been perfected. 

2.  The issues of the veteran's entitlement to an earlier 
effective date for the award of compensation benefits 
pursuant to 38 U.S.C.A. § 1151 and entitlement to the payment 
or reimbursement of unauthorized medical expenses have not 
been the subject of a final Board decision.


CONCLUSION OF LAW

The veteran has failed to raise a valid claim of clear and 
unmistakable error in the September 1998 Board decision.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1404 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative contends that in the September 
1998 decision the Board erred in not adjudicating the issue 
of the veteran's entitlement to an earlier effective date for 
benefits under 38 U.S.C. § 1151, and referring, rather than 
remanding, the issue of the veteran's entitlement to the 
payment or reimbursement of unauthorized medical expenses.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issues.  

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation do not apply to the 
veteran's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002)); 38 C.F.R. § 3.159 (2002).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).  The Court found that an 
attempt to obtain benefits based on an allegation of clear 
and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  
Livesay, 15 Vet. App. at 178.  As such, an allegation of 
clear and unmistakable error does not represent a "claim," 
but a collateral attack on a final decision.  The provisions 
of the VCAA, and its implementing regulation, are not, 
therefore, applicable to the adjudication of the issue of 
clear and unmistakable error in a prior final Board decision.

Relevant Law and Regulations

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  Review to determine 
whether clear and unmistakable error exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on clear and unmistakable error 
may be made at any time after that decision is made.  Such a 
request shall be submitted directly to the Board and shall be 
decided by the Board.  All final Board decisions are subject 
to revision except: (1) decisions on issues which have been 
appealed to and decided by a court of competent jurisdiction; 
and (2) decisions on issues which have subsequently been 
decided by a court of competent jurisdiction.  38 U.S.C.A. 
§ 7111 (West Supp. 2002); 38 C.F.R. § 20.1400 (2002).

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  As used in the 
preceding sentence, a "final decision" is one which was 
appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. 
§ 20.1401 (2002).  Only final decisions of the Board are 
subject to appeal to the Court.  38 U.S.C.A. § 7266 (West 
1991).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  38 C.F.R. § 20.1404(b) (2002).

Factual Background

In a May 1980 rating decision the RO denied entitlement to 
compensation benefits pursuant to 38 U.S.C. § 351 (now 
§ 1151) for vertigo and hearing loss in the left ear, which 
the veteran claimed to have resulted from ear surgery 
performed at a VA medical center.  The veteran appealed the 
RO's May 1980 decision to the Board, and in an August 1982 
decision the Board denied entitlement to compensation 
benefits pursuant to 38 U.S.C. § 351.

In a January 1995 statement submitted to the RO, the veteran 
contended that the prior decisions denying his entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 were 
clearly and unmistakably erroneous.

As previously stated, in the August 1996 rating decision the 
RO granted entitlement to compensation benefits in accordance 
with 38 U.S.C.A. § 1151 for tinnitus, vertigo, and hearing 
loss in the left ear under the provisions of 38 U.S.C. 
§ 1151, effective January 12, 1994.  The effective date 
established was one year prior to the veteran's January 1995 
claim.  The RO also determined that it RO did not have 
jurisdiction to determine whether the May 1980 RO decision 
was clearly and unmistakably erroneous in denying entitlement 
to compensation, because that decision had been affirmed in 
and therefore subsumed by the August 1982 Board decision.  
See 38 C.F.R. § 20.1104 (2001); see also Olson v. Brown, 5 
Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 
352, 355 (1995) [prior RO decisions which are affirmed by the 
Board are subsumed by the final appellate decision].

The veteran, through his representative at the time, 
submitted multiple notices of disagreement with the August 
1996 decision.  He expressed disagreement with the assigned 
ratings and the denial of an earlier effective date based on 
clear and unmistakable error.

In a December 1996 statement of the case (SOC) the RO 
included the issues of increased ratings for hearing loss and 
tinnitus and vertigo, and whether the May 1980 rating 
decision was clearly and unmistakably erroneous in denying 
compensation benefits.  In the SOC the RO again stated that 
the RO had no authority to review the May 1980 decision for 
clear and unmistakable error, in that that decision had been 
affirmed by the Board.

In a February 1997 substantive appeal the veteran included 
the issue of entitlement to an earlier effective date for 
compensation benefits, but he did not otherwise explain the 
basis on which he believed he was entitled to an earlier 
effective date.

In a December 1997 substantive appeal the veteran raised, for 
the first time, the issue of his entitlement to the payment 
or reimbursement of unauthorized medical expenses.  There is 
no indication that he had, at any time previously, raised 
this issue with the RO or the VAMC.  He did not further 
explain the medical expenses for which he was seeking 
payment, in terms of the time frame, the location where the 
medical care was provided, or the disorder being treated.  In 
the December 1997 substantive appeal the veteran also 
included the issue of entitlement to an effective date in 
September 1978 for the grant of compensation benefits.

In September 1997 the veteran's representative moved the 
Board to reconsider the August 1982 decision in accordance 
with 38 C.F.R. § 20.1000.  That motion was denied in January 
1988.

In the Introduction to the September 1998 decision which is 
the subject of the veteran's current CUE motion, the Board 
noted that the veteran had raised the issue of clear and 
unmistakable error as to the RO's May 1980 rating decision 
which denied the veteran's claim for benefits under 38 U.S.C. 
§ 351.  The Board observed that the May 1980 RO decision was 
affirmed by the Board in August 1982.  The Board determined 
that the RO's May 1980 decision was, therefore, subsumed by 
the August 1982 Board decision and, in accordance with the 
law then in effect, was not subject to a claim of clear and 
unmistakable error.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994) [the RO is precluded from considering clear and 
unmistakable error arising from a rating decision which the 
Board has affirmed].  

Regarding any claim of clear and unmistakable error in the 
August 1982 Board decision, the Board referred to a stay on 
adjudication of Board CUE claims which was then in effect, 
pending the publication of implementing regulations [the 
statute authorizing the review of Board decisions based on 
clear and unmistakable error, codified at 38 U.S.C.A. § 7111, 
was signed in November 1997].  The Board informed the veteran 
that his implied claim of clear and unmistakable error in the 
August 1982 decision would be adjudicated when the stay was 
lifted.

In May 1999, following publication in January 1999 of the 
regulations pertaining to review of Board decisions on the 
basis of clear and unmistakable error, the Board notified the 
veteran's former representative of the intent to adjudicate 
the inferred motion as to CUE in the Board's August 1982 
decision.  The representative was then given 60 days to 
submit argument.  In a statement received at the Board in 
July 1999, the representative withdrew the CUE  motion.

In the Introduction to the September 1998 decision the Board 
also noted that in his December 1997 substantive appeal the 
veteran had raised the issue of entitlement to the payment or 
reimbursement of unauthorized medical expenses.  The Board 
found that the issue had not been developed for appellate 
review, and referred the issue to the RO for appropriate 
action.
Analysis

The veteran through his attorney challenges on the basis of 
CUE the September 1998 Board decision.  The veteran's 
contentions are contained in a motion dated February 18, 
2000.  Although this motion is hardly a model of clarity, it 
appears that the veteran through counsel is contending that 
the Board erred in two respects: (1) an issue involving 
entitlement to an earlier effective date for VA benefits 
under 38 U.S.C. § 1151 was on appeal in September 1998 and 
accordingly should have been adjudicated by the Board; and 
(2) an issue of entitlement to payment of unreimbursed 
medical expenses should have been remanded rather than 
referred to the agency of original jurisdiction.  

No contentions have been made concerning the Board's decision 
as to the merits of the four issues decided therein 
[entitlement to increased ratings for left ear hearing loss; 
tinnitus and vertigo; and nervous condition; entitlement to a 
total rating].  Nor has a CUE motion as to the Board's August 
1982 decision, which was withdrawn by the veteran's previous 
representative, been resubmitted.  The Board had no authority 
to adjudicate that issue, and the veteran does not appear to 
be contending that the matter of CUE in the 1982 Board 
decision should be adjudicated at this time.  See Hanson v. 
Brown, 9 Vet. App. 29 (1996) [when a claim is withdrawn, it 
is no longer a viable claim]; 38 C.F.R. § 20.1404(f) (2002).  

The Board observes that the February 2000 Board CUE motion 
contains references to various purported errors of the RO, 
some of which allegedly occurred after the September 1998 
Board decision.  Such contentions manifestly do not involve  
CUE in the Board's September 1998 decision.  

The Board will first address the contention that Board failed 
to adjudicate an issue of entitlement to an earlier effective 
date for VA benefits under 38 U.S.C. § 1151 which was 
allegedly before it in September 1998.  

Facts

The pertinent procedural history of this case has been set 
forth above and will not be repeated in great detail. 

As described in the Introduction, § 1151 benefits were 
granted in an August 1996 RO rating decision, effective 
January 12, 1994.  The RO also denied the veteran's claim of 
CUE in the May 1980 RO rating decision which originally 
denied the § 1151 claim, because the May 1980 decision had 
been subsumed in the August 1982 Board decision.  

The veteran filed a notice of disagreement (NOD) as to the 
August 1996 decision.  In a letter dated August 30, 1996, the 
veteran through his attorney stated that the veteran "was 
denied service connection for [sic] an earlier effective date 
based upon a clear and unmistakable error."  In a letter 
dated September 27, 1996, the veteran's attorney stated that 
the August 1996 RO rating decision "denied an earlier 
effective date for the award of 38 U.S.C. 1151 benefits."

In December 1996, the RO issued a SOC which among other 
issues addressed the matter of alleged CUE in the May 1980 RO 
decision.  The RO determined that it could not adjudicate 
that matter because the May 1980 RO decision had been 
affirmed and subsumed by the August 1982 Board decision.  In 
February 1997, the veteran filed a substantive appeal, VA 
Form 9, which referred to the issue of "entitlement to an 
earlier effective date for 38 USC 1151 benefits." 

In the Introduction to the September 1998 decision here under 
consideration, the Board observed that the veteran had raised 
the issue of CUE as to the May 1980 RO rating decision.  The 
Board additionally noted that the May 1980 RO decision was 
subsumed in the August 1982 Board decision.  The Board in 
essence indicated that the matter would be treated as a Board 
CUE claim, which would be adjudicated at a later time.  As 
indicated above, the veteran through counsel later withdrew 
the Board CUE claim.      

Discussion

At the outset of its discussion, the veteran's Board CUE 
motion dated February 18, 2000 does not make any contention 
concerning the Board's handling of the matter of alleged CUE 
in the May 1980 RO decision.  The December 1996 SOC referred 
to the veteran's contentions regarding CUE in the RO's May 
1980 decision and informed him that the RO had no authority 
to review that decision because it had been subsumed by the 
Board's August 1982 decision.  See Duran, supra: "to permit 
an AOJ to review a CUE claim which had been appealed to the 
BVA would result in the "AOJ, the 'inferior' tribunal, 
reviewing a final decision of the Board, the 'superior' 
tribunal."   In its September 1998 decision, the Board 
similarly observed that the May 1980 RO decision had been 
subsumed by the August 1982 Board decision.  The Board 
treated the matter as a Board CUE claim.  
There is no contention of CUE with respect to this aspect of 
the Board's decision.  See 38 C.F.R. § 20.1404(b) 
[allegations of CUE must be specifically stated].  

The Board will therefore move on to the contention which has 
been made, that an earlier effective date claim existed and 
should have been adjudicated by the Board.  For reasons 
expressed below, the Board concludes that an issue of 
entitlement to an earlier effective date for 38 U.S.C.A. 
§ 1151 benefits was not in appellate status in September 
1998.  Accordingly, the Board did not err in not adjudicating 
such claim.

In the February 2000 CUE motion, the veteran's attorney 
mischaracterized the August and September 1996 notices of 
disagreement regarding the RO's August 1996 decision.  The 
attorney described the NOD contained in the August 30, 1996 
letter to the RO as pertaining to an "earlier effective 
date".  The attorney omitted reference to the remainder of 
the phrase.   The complete phrase is "an earlier effective 
date based upon a clear and unmistakable error."  It is 
clear that the August 30, 1996 letter amounted to a NOD 
concerning the RO's handling of his CUE claim. 

The September 27, 1996 letter from the veteran's former 
attorney referred to the August 1996 RO decision as denying 
"an earlier effective date" for the award of 38 U.S.C. § 1151 
benefits.  That was an incorrect characterization.  The 
August 1996 RO rating decision granted the veteran's claim of 
entitlement to benefits under § 1151 and assigned an 
effective date.  It did not, and could not, "deny" an earlier 
effective date claim, since no such claim had been filed or 
adjudicated.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [if VA grants a claim as to an issue, the NOD 
pertaining to that issue ceases to be valid in terms of 
downstream issues such as the effective date].  The September 
27, 1996 letter thus cannot be considered to be a notice of 
disagreement as to the purported denial of an earlier 
effective date, since an earlier effective date had not been 
denied.  It is clear that the veteran's original claim, the 
August 1996 decision and the notices of disagreement are all 
premised upon the matter of alleged CUE in the May 1980 RO 
decision, not on a separate claim of entitlement to an 
earlier effective date.  

The Board has the fundamental authority to decide a claim in 
the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
The Board will assume for the sake of argument that the 
September 27, 1996 letter amounted to a NOD as to the matter 
of the assigned effective date.  If that is assumed, then the 
RO should have issued a SOC as to the earlier effective date 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
However, failure on the part of the RO to identify a claim or 
issue a SOC does not constitute Board CUE.  

Oddly, although the veteran through counsel contended that 
the unauthorized medical expense issue, discussed below, 
should have been remanded by the Board, rather than referred, 
see page 4 of the motion, no similar specific allegation has 
been presented with respect to the Board's declining to 
remand the earlier effective date issue.  See 38 C.F.R. 
§ 20.1404(b).  The attorney merely indicated that the RO 
failed to issue a statement of the case as to that issue.  
Id. at page 3.  As indicated elsewhere in this decision, an 
omission on the part of an RO cannot amount to Board CUE.   

Somewhat inconsistently, in light of his contention that the 
RO failed to issue a SOC, the veteran also contends that an 
appeal as to the matter of his entitlement to an earlier 
effective date was perfected through the filing of a VA Form 
9 in February 1997: "the issue on appeal were [sic] 
entitlement to an earlier effective date for 38 U.S.C. § 1151 
benefits."  The February 1997 VA Form 9 listed as issue (5) 
"entitlement to earlier effective date for 38 USC 1151 
benefits."  However, since the RO had not issued a SOC as to 
that issue, the Form 9 could not serve to prefect an appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, a NOD initiates appellate review in the 
VA administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a SOC is issued by VA].  The Board  
notes that even if the issue of entitlement to an earlier 
effective date had been raised by the veteran and not 
adjudicated by the RO, it still could not be adjudicated by 
the Board in the absence of a perfected appeal.  

As discussed above, the veteran did not contend that the 
Board should have remanded the earlier effective date issue 
(as opposed to the unauthorized medical expense issue) to the 
RO.  In any event, failure to remand an issue under Manlincon  
cannot constitute CUE.  As discussed above, Board CUE 
involves final decisions only.  See 38 C.F.R. § 20.1401(a). 

In summary, in the absence of a perfected appeal as to the 
matter of the veteran's entitlement to an earlier effective 
for benefits under 38 U.S.C. § 1151, the Board's  
not addressing such issue in its September 1998 decision does 
not constitute CUE.


(2)  The veteran through his attorney further contends that 
the Board erred in referring the issue of the veteran' 
entitlement to the payment or reimbursement of medical 
expenses to the RO, rather than remanding the issue with 
instructions for development.  

Facts

In a VA form 9 filed in November 1997, the veteran listed, 
among numerous other issues or alleged issues, "entitlement 
to payment for emergent medical bills".  In another VA form 9 
filed in December 1997, the veteran through his 
representative at the time referred to "entitlement to 
payment for unauthorized medical treatment in a non-VA 
hospital as well as "entitlement to payment for emergent 
medical treatment at a non-VA hospital".  No specifics were 
provided.  No action was taken at the agency of original 
jurisdiction level as the this issue or issues.

In the Introduction to its September 1998 decision, the Board 
noted that the veteran had raised the issue of entitlement to 
payment or reimbursement of expenses incurred during medical 
care at a non-VA facility.  The Board went on to state: "As 
this matter has not been procedurally developed for appellate 
review, the Board refers it back to the RO for appropriate 
action."

Discussion

The issue of the veteran's entitlement to payment for 
unreimbursed medical expenses was not within the Board's 
jurisdiction when the September 1998 decision was promulgated 
because it had not been the subject of a decision by the 
agency of original jurisdiction.  See 38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2002); Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of an issue 
not yet adjudicated by the agency of original jurisdiction].  
Because the issue was not within the Board's jurisdiction, 
the Board had no authority adjudicate the issue to the RO, 
and it correctly referred it to the RO.  The Board observes 
in passing that the issue of  whether the veteran is entitled 
to the payment or reimbursement of unauthorized medical 
expenses falls within the purview of the VAMC, not the RO.  
See 38 C.F.R. § 17.120 (2002).  The RO indicated that the 
issue had been referred to the VAMC.  

In short, neither of the arguments presented by the veteran's 
representative pertain to an issue that has been finally 
decided by the Board.  Although the Board addressed both 
issues in the introduction to the decision, neither issue was 
decided by the Board.  A claim of clear and unmistakable 
error only applies to an issue that has been the subject of a 
final Board decision.  38 U.S.C.A. § 7111 (West Supp. 2002); 
38 C.F.R. §§ 20.1400, 20.1401 (2002).  Because neither issue 
presented by the veteran's representative has been the 
subject of a final decision by the Board, the Board has 
determined that he has failed to raise a valid claim of clear 
and unmistakable error in the September 1998 decision.  
38 C.F.R. § 20.1404(b) (2002).

As indicated at the outset of the Board's discussion, the 
veteran's attorney included in his motion for review a number 
of contentions pertaining to the RO's alleged failure to 
issue adequate statements of the case and the "failure to 
provide requested evidence".   These assertions do not 
pertain to any error of fact or law in the Board's September 
1998 decision, and are not relevant in determining whether 
any aspect of that decision was clearly and unmistakably 
erroneous.


ORDER

The veteran's motion to revise the Board's September 1998 
decision on the basis of clear and unmistakable error is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




